1
                                                       Honorable Barbara J. Rothstein
2

3

4

5

6

7
                         UNITED STATES DISTRICT COURT
8                       WESTERN DISTRICT OF WASHINGTON
                                  AT SEATTLE
9
     KING COUNTY, a Washington municipal Case No. 2:14-cv-01957 BJR
10   corporation,
                                         ORDER GRANTING CERTAIN
11                       Plaintiff,      UNDERWRITERS AT LLOYD’S
             v.                          LONDON AND CERTAIN LONDON
12                                       MARKET COMPANIES’ MOTION
13   TRAVELERS INDEMNITY COMPANY; FOR ORDER APPROVING
     et al.,                             SETTLEMENT AND BARRING
14                                       CLAIMS RE MANSON POLICIES
                         Defendants.
15                                       NOTE ON MOTION CALENDAR:
                                         January 18, 2018
16

17          This matter comes before the Court on Certain Underwriters at Lloyd’s
18   London and Certain London Market Companies’ (collectively “London Market
19   Insurers”) Motion for Order Approving Settlement and Barring Claims re Manson
20   Policies. The Court has considered the motion and all pleadings and filings on record.
21          The Court GRANTS London Market Insurers’ Motion for Order Approving
22   Settlement and Barring Claims and APPROVES the Confidential Settlement
23   Agreement and Release (“Settlement Agreement”) between Plaintiff King County
24   and London Market Insurers with regard to King County’s claims for coverage as an
25

     ORDER GRANTING LONDON
     MARKET INSURERS’ MOTION FOR ORDER                              Duane Morris LLP
     APPROVING SETTLEMENT AND                                  801 Second Avenue, Suite 800
                                                                    Seattle, WA 98104
     BARRING CLAIMS RE MANSON POLICIES– Page 1                  Telephone: +1 206 467 1065
     Case No. 2:14-cv-01957                                        Fax: +1 415 957 3001
1    additional insured under the alleged Manson Policies. The Court further FINDS and

2    ORDERS:

3           1.      The Settlement Agreement is reasonable, and was the result of arm’s-

4    length negotiations between parties represented by counsel. The Settlement

5    Agreement is not collusive, inadequate, or entered into for any other improper

6    purpose.

7           2.      The non-settling insurers are adequately protected based on the terms

8    of the Settlement Agreement, and King County’s representations related to potential

9    setoff for settlements in this case. See King County v. Travelers Indemn. Co., 2018

10   WL 1792189, at *3 (W.D. Wash. Apr. 16, 2018).

11          3.      The Court ORDERS that the cross-claims and counterclaims, by and

12   against London Market Insurers as to alleged additional insured coverage under the

13   Manson Policies in this action are DISMISSED with prejudice. The Court further

14   ORDERS that any other claims for contribution, allocation, subrogation, and

15   equitable indemnity, and any other cause of action in connection with this action

16   against London Market Insurers as to the alleged Manson Policies by any other

17   insurer alleged to provide insurance coverage to King County are hereby BARRED.

18          4.      The Court DIRECTS that this Order shall be entered as a final

19   judgment under Federal Rule of Civil Procedure 54(b).

20          IT IS SO ORDERED.

21   DATED this 22nd day of January, 2019.

22

23                                                    A
                                                      Barbara Jacobs Rothstein
24                                                    U.S. District Court Judge
25

     ORDER GRANTING LONDON
     MARKET INSURERS’ MOTION FOR ORDER                              Duane Morris LLP
     APPROVING SETTLEMENT AND                                  801 Second Avenue, Suite 800
                                                                    Seattle, WA 98104
     BARRING CLAIMS RE MANSON POLICIES– Page 2                  Telephone: +1 206 467 1065
     Case No. 2:14-cv-01957                                        Fax: +1 415 957 3001
